Citation Nr: 1048397	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  04-42 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cataracts, to include as 
due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 until his 
retirement in October 1985.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied which 
denied the Veteran's claim for service connection for residuals 
of exposure to ionizing radiation.  The Veteran subsequently 
clarified his claim and indicated he was seeking service 
connection for cataracts due to exposure to ionizing radiation.  
When this case was previously before the Board in March 2009, it 
was remanded for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service treatment records are negative for complaints or 
findings of cataracts.

2.  In-service exposure to ionizing radiation has not been 
established.

3.  The competent evidence fails to establish the Veteran has 
posterior subcapsular cataracts.

4.  Cataracts were initially demonstrated many years after 
service, and there is no competent medical evidence linking them 
to service.


CONCLUSION OF LAW

Cataracts were not incurred in or aggravated by active service, 
nor may posterior subcapsular cataracts be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In letters dated in December 2002, March 2006, and May 2006, the 
VA provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim for service 
connection, to include what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  The 2006 letters advised the Veteran of how 
disability evaluations and effective dates are assigned, and the 
type of evidence which impacts those determinations.  The case 
was last adjudicated in July 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment and 
personnel records, VA medical records, and service department 
medical records following the Veteran's retirement from service.  
The Board notes the RO was unable to procure the records sought 
from Ft. Eustis and Langley Air Force Base as requested in the 
March 2009 remand.  Negative replies were received to requests 
for additional records from those facilities.  The RO found that 
further attempts to obtain such records would be futile and the 
Veteran was notified of such in July 2010.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability based on exposure to ionizing 
radiation can be demonstrated by three different methods.  See 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service-connected 
when they occur in "radiation-exposed veterans." 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  This category of "radiation-
exposed veterans includes those veterans who participated in a 
"radiation-risk activity."  Such activities include participation 
during the official operational period of an atmospheric nuclear 
test or the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946.

Diseases presumptively service connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, cancer of 
the pharynx, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, lymphomas 
(except Hodgkin's disease), cancer of the bile ducts, cancer of 
the gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, cancer 
of the urinary tract, bronchiolo-alveolar carcinoma, cancer of 
the bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).

Second, "radiogenic diseases" may be service connected, provided 
that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  
To consider a claim under § 3.311, the evidence must show the 
following: (1) the veteran was exposed to ionizing radiation in 
service; (2) he subsequently developed a radiogenic disease; and 
(3) such disease first became manifest within a period specified 
by the regulation. 38 C.F.R. § 3.311(b).  If any of the foregoing 
three requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing radiation 
cannot be granted under 38 C.F.R. § 3.311. 38 C.F.R. § 
3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation. 38 C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; 
(iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) 
Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas 
other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) 
Any other cancer. 38 C.F.R. § 3.311(b)(2).

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).  


The Veteran asserts service connection is warranted for 
cataracts.  He claims he was exposed to ionizing radiation during 
Operation PLUMBBOB.  He maintains that during the summer of 1957, 
he was sent from Ft. Stewart, Georgia, to Camp Desert Rock in 
Nevada to participate as an observer in the detonation of a 
nuclear device.  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  The 
record establishes the Veteran had surgery on his right eye for 
cataract removal in April 2001, and similar surgery on his left 
eye in December 2002.  

A VA Agent Orange Registry examination dated December 2002 is of 
record.  The Veteran reported he received exposure to ionizing 
radiation at Desert Rock, Nevada in 1957.  He argues there were 
three detonations during his stay and that he wore a dosimetry 
badge.  

The evidence against the Veteran's claim includes the service 
treatment records, the service personnel records, and the post-
service medical evidence of record.  Service treatment records 
reveal no complaints or findings of cataracts.  On the retirement 
examination in August 1985, the eyes, pupils and ocular motility 
were normal.  An ophthalmoscopic examination was normal.  

The Veteran was afforded a general medical examination by the VA 
in January 1986.  A slit lamp examination revealed the corneas 
were clear.  A diagnosis of cataracts was not made.  

On VA examination of the eyes in December 2006, the Veteran's 
history of cataract extraction in each eye was noted.  The 
examiner commented he was unable to determine the type of 
cataract the Veteran had as they had been surgically removed.

The Veteran's personnel records reflect he was assigned to Ft. 
Stewart, Georgia from June 1956 to February 1958.  There is no 
indication in the official record to support his allegation that 
he was sent to Nevada in 1957.  

In its March 2009 remand, the Board noted that a diagnosis of 
posterior subcapsular cataracts had not been confirmed.  There is 
still no evidence in the claims folder establishing such a 
diagnosis.  Additionally, the evidence fails to demonstrate the 
Veteran sustained exposure to ionizing radiation or that he has 
posterior subcapsular cataracts.

The Veteran clearly relates his cataracts to his military 
service.  The Board does not doubt that he sincerely believes 
cataracts may be related to his exposure to ionizing radiation; 
however, there is no indication the Veteran has the requisite 
knowledge of medical principles that would permit him to render 
an opinion regarding matters involving medical diagnosis or 
medical etiology of cataracts.  The Board recognizes that lay 
statements may be competent to support a claim as to lay-
observable events or lay- observable disability or symptoms, 
however, the determination as to causation and nexus in this case 
requires professional opinion evidence and, as noted above, there 
is no such medical opinion of record.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In addition, there is no clinical evidence suggesting that his 
cataracts, which were initially demonstrated many years after 
service, are related in any way to service.  See Combee, 34 F.3d 
1039.

Accordingly, the preponderance of the evidence is against the 
claim and service connection for cataracts is denied.


ORDER

Service connection for cataracts, to include as due to exposure 
to ionizing radiation, is denied.

____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


